Citation Nr: 1425935	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-26 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than September 18, 2009 for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

The Veteran presented testimony at a Board hearing in August 2012.  A transcript of the hearing is associated with the claims folder.  

At the hearing, the Veteran withdrew the issue of entitlement to an increased rating for bilateral hearing loss. 

The Board has reviewed all evidence of record, including that found on Virtual VA.  


FINDINGS OF FACT

1.  In March 1999, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  That decision was not appealed and became final.

2.  No communication from the Veteran or any representative seeking service connection for tinnitus was thereafter received by VA until September 18, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 18, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Board notes that, inasmuch as this appeal originates from the grant of service connection for tinnitus, further VCAA notice is not required, as the underlying service connection claim has been substantiated.  In any event, a September 2009 letter apprised the Veteran of how VA determines effective dates, which is a contested component of the decision on appeal.  Accordingly, no additional development is required regarding the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA examination reports, and statements from the Veteran.  The duty to assist has been fulfilled.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curium).  

At the August 2012 hearing, the undersigned identified the issue on appeal and asked questions aimed at determining whether there was outstanding evidence.  The Veteran's statements reflected that there were no outstanding relevant records pertaining to disorder at issue.  The duties imposed by Bryant were thereby met.

VA has complied with all notice and assistance requirements.  The appeal is thus ready to be considered on the merits.

II. Earlier Effective Dates

The effective date for the award of service connection, where the claim was filed more than one year after the date of discharge, is the later of the date of claim or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  In the case of reopened claims where the new and material evidence is received after final disallowance, the effective date is the later of the date of receipt of claim or the date entitlement arose.  38 C.F.R. §§  3.400(q), (r).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)(2013).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a)(2013). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

Analysis 

The Veteran filed a claim to reopen a claim of entitlement to service connection for tinnitus on September 18, 2009.  A June 2010 rating decision granted service connection for tinnitus and assigned a 10 percent disability rating, effective September 18, 2009.  

The Veteran filed a claim seeking service connection for left ear hearing loss and tinnitus in June 1971.  The RO granted service connection for left ear hearing loss in a December 1971 rating decision.  While the decision referenced the Veteran's complaints of tinnitus, it did not formally adjudicate that issue.  The Veteran contends that because the issue of service connection for tinnitus was never properly adjudicated in the December 1971 rating decision, the effective date should be May 25, 1971.  See 38 C.F.R. § 3.400(b)(2)(i) (an effective date of the day following separation from service is warranted if a claim is received within the first post-service year).  

The Board notes that although the RO did not formally adjudicate the matter of entitlement to service connection for tinnitus in the December 1971 rating decision in the sense that it offered specific reasons and bases, given the Veteran's claim and allegations at the time, the fact that the rating action itself listed tinnitus as one of the issue to be decided, and the references in the rating action itself to tinnitus, the claim for tinnitus was impliedly denied.  The legal effect of such a denial is no different than if the RO had formally denied the claim.  As the Veteran did not appeal the December 1971 rating decision, the denial of service connection for tinnitus is final.  

Moreover, when the Veteran again filed a claim seeking service connection for tinnitus in August 1998, a March 1999 rating decision denied the claim.  The Veteran failed to perfect an appeal and the March 1999 decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  

The Board notes that the Veteran has challenged the December 1971 rating decision on the basis of clear and unmistakable error (CUE).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Board notes that the Veteran's arguments concerning CUE in the December 1971 rating action all involve disagreement as to how the facts were weighed at the time.  Those facts showed that service treatment records documented complaints of tinnitus in service, but that a VA examination after service did not diagnose tinnitus.  Although the U.S. Court of Appeals for Veterans Claims has held that tinnitus is a disability subject to lay observation, and that a Veteran therefore is likely competent to diagnose himself with tinnitus, the Court's holdings on this matter were issued decades after 1971, and may not be retroactively applied.  At the time of the December 1971 rating decision, there was no law or regulation establishing that a layperson could diagnose his own disability.  Consequently, the record did not undebatably establish that service connection for tinnitus was warranted, and hence there was no CUE in the December 1971 rating decision.

In this case, following the last final denial of his claim, the next communication from either the Veteran or any representative was received on September 18, 2009, when he filed a claim to reopen.  As already noted, the effective date of a reopened claim is the date of claim or the date entitlement arose, whichever is later.  Consequently, the proper effective date for the award of service connection is September 18, 2009.  The preponderance of the evidence is against the claim for an effective date earlier than September 18, 2009 for the grant of service connection for tinnitus.  38 C.F.R. § 3.303(a).  Therefore, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b).








(Continued on the next page)
ORDER

Entitlement to an effective date earlier than September 18, 2009 for the grant of service connection for tinnitus is denied. 



____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


